AMUNDSON, Justice
(dissenting).
[¶ 46.] I dissent on Issue 3.
[¶ 47.] Has the trial court abused its discretion based on this record? I would hold it has not.
[¶ 48.] While the majority properly discusses factors delineated in SDCL 26-11-4, it ignores other permissible factors which the trial court did consider in arriving at its decision. In addition to those factor's set out by SDCL 26-11-4, the trial court considered:
(1) Age of the juvenile. The juvenile court should consider whether the remaining time of its jurisdiction will be sufficient to complete any rehabilitative program.
(2) Physical and mental maturity. The court should consider the juvenile’s home life, school activities, emotional attitude, desire to be treated as an adult, pattern of living, apparent emancipation, and other relevant evidence of the juvenile’s maturity-
(3) Necessai'y treatment. The court should take considerable care to determine what type of treatment or rehabilitative services are best for the juvenile.
(4) Rehabilitative services available. After determining what treatment the juvenile requires, the court should carefully examine the programs available for juveniles and adults to determine where the appropriate treatment can be given.
(5) Previous history. The court should consider previous convictions or adjudication’s of delinquency and the nature of the prior offenses, evidence of other antisocial behavior, prior contacts with law enforcement agencies not resulting in court proceedings, and the results of past rehabilitative efforts.
(6) Threat to public safety. The court may consider evidence which would show that confinement and security of the juvenile are necessary for the continuing protection of the public and whether the *747available juvenile facilities would provide sufficient security.
In re L.V.A., 248 N.W.2d 864, 869 (S.D.1977). The trial court found, upon consideration of these factors, a transfer to adult court would be contrary both to the juvenile’s interest and the public’s interest. In fact, the trial court found the only factor mitigating against retaining jurisdiction was factor five, previous history. The trial court’s findings of fact upon which its order is based “shall not be set aside upon review unless clearly erroneous[.]” SDCL 26-11-4. See also Jensen, 1998 SD 52, ¶ 22, 579 N.W.2d at 617; Harris, 494 N.W.2d at 624. Under this clearly erroneous standard, “we will not disturb the court’s findings unless we are firmly and definitely convinced, after a review of the entire evidence, a mistake has been made.” Sabhari v. Sapari, 1998 SD 35, ¶ 12, 576 N.W.2d 886, 891 (citing Jasper v. Smith, 540 N.W.2d 399, 401 (S.D.1995)). The trial court found, upon careful consideration of all factors, S.K. properly belonged in juvenile court. My review of the record reveals substantial evidence to support the trial court’s decision.
[¶ 49.] While S.K. was sixteen years of age, the court found his emotional maturity was not characteristic of one who desires to be treated as an adult, or has been emancipated. Instead, the evidence showed a frightened young boy who became extremely distraught and depressed over the possibility of going to the state penitentiary. In fact, S.K. was placed under suicide watch while in the JDC awaiting the transfer hearing.
[¶ 50.] Physically, S.K. is of small stature. Mr. Brady, Superintendent of the Training School in Plankinton, testified, based upon his experience in the correctional system, juveniles placed in adult prisons are sometimes raped and otherwise abused by adult criminals. Given his small physical size, the court considered that S.K. may become a target in adult prison.
[¶ 51.] The court considered the necessity of protecting the public from one who has a history of walking away from juvenile detention centers. In addressing this concern, the court considered testimony from the State’s witness, Mr. Brady. Brady testified to the availability of a new Department of Corrections juvenile prison which had not been previously available. Brady further testified that such a facility is secure and would be able to contain S.K. so as to abate any apprehension that S.K. would attempt to walk away from the facility. The court considered this testimony and found the public would be equally protected through placement in the juvenile facility as through placement in the state penitentiary.
[¶ 52.] Importantly, the court found there to be credible evidence that S.K. could be rehabilitated and may, in fact, already be on the road towards rehabilitation. It should be remembered, “[t]he purpose of juvenile court proceedings is not to punish but rather to rehabilitate and correct a juvenile’s behavior so as to avoid future confrontations with the law.” State v. Jones, 521 N.W.2d 662, 667 (S.D.1994). The court specifically found the testimony of Jeffrey Lamair, who had the closest contact with S.K. in the JDC, to be credible. Lamair testified that S.K. had “gone beyond the period of a honeymoon in terms of good behavior” and was capable of making adjustments to correct his troubled past. In contrast, the trial court found the State’s witnesses less credible. In fact, the court stated: “State’s witnesses are somewhat motivated to ‘punish’ [S.K.] as evidence[d] by [superintendent of the State Training School’s] comment that ‘if [S.K.] is doing adult crimes, he should be doing adult time.’ ”6 It is well settled that “due regard shall be given to the opportunity of the trial court to judge the credibility of the witnesses.” SDCL 26-11-4. See also Jensen, *7481998 SD 52, ¶ 22, 579 N.W.2d at 617; Harris, 494 N.W.2d at 624.
[¶ 53.] The court evaluated prior attempts to rehabilitate S.K. State’s witness, Joan Tammen, juvenile corrections officer, conceded that previous efforts to rehabilitate were not effective because the State had been unable to detain S.K. in a facility long enough for him to benefit from such programs. S.K.’s record substantiated this observation. The court considered evidence that in a secure, highly structured environment S.K. had a history of doing very well. For example, on a previous adjudication S.K. was placed in boot camp. While there, S.K. did very well and ended up graduating from the program. Similarly, while in the JDC, another highly structured and secure facility, S.K. had done well. While in the JDC, the evidence was that S.K. had been adaptive to the environment, participated in the rehabilitation services available and earned almost full privileges. Testimony was considered that, if S.K. was made part of a “captive audience,” there was a reasonable likelihood he could be rehabilitated. Jeffrey Lamair, a counselor with twenty years’ of experience at the JDC, testified that “personal guidance, academic and/or vocational training, and specifically close supervision in a very structured setting are what [is] necessary to disengage [S.K.] from the gang as well as other street life that he [has] been so accustomed to since the breakup of his family.” Again, the court considered testimony that the new juvenile prison would offer this type of secure, highly structured environment. Considering S.K.’s history of functioning well in highly structured, secure environments, coupled with the fact he would be part of a “captive audience” in the new juvenile prison, the court found S.K. would likely benefit from rehabilitation programs at the new juvenile prison.7
[¶ 54.] Furthermore, this new juvenile prison would provide a wealth of rehabilitation services. These services included: behavior counseling, psychological counseling, chemical dependency counseling, educational services, vocational training, work ethic, and religious services. Prior to this new juvenile prison coming on-line, these services had not been available to S.K. The court found S.K. should be allowed the opportunity to benefit from services the new juvenile prison had to offer.
[¶ 55.] On a final note, the court considered Mr. Brady’s testimony that in all likelihood S.K. would be placed in the juvenile prison regardless of whether he was tried in adult court or juvenile court.8 The only difference being, in addition to his drug and alcohol problem, S.K. would now have a felony conviction.9
[¶ 56.] Perhaps not all judges would have resolved the transfer question in the same manner as the trial court did in this case. However, in applying the abuse of discretion standard, “we do not determine whether we would have made a like decision, only whether a judicial mind, considering the law and facts, could have reached a similar decision.” *749State v. Wilkins, 536 N.W.2d 97, 99 (S.D.1995) (citations omitted). To hold that the trial court abused its discretion in this ease amounts to appellate micromanagement of hard, discretionary decisions made by our trial courts.

. A [Mr. Brady]: He's committed acts that if tried as an adult would be felonies. And it’s my position that it's time for him to wake up to that fact and face those consequences.
Q: Okay. So you think he needs — that he would benefit from having a felony conviction?
A: I don't know if he would benefit, but I think it's time for him to enter the adult system. He’s doing adult things.
Q: Okay. Because he's doing adult crimes, he should do adult time?
[[Image here]]
A: In this case, I believe so.


. State argues placement in juvenile prison would be of no benefit because the minor can walk away at age eighteen. However, the court specifically found in its findings of fact that if the court retains jurisdiction of S.K. the Department of Corrections could legally retain custody of him until age twenty-one, unless sooner rehabilitated and released. SDCL 26-11A-5 and 26-11A-20 provide for the retention of a juvenile until age twenty-one.


. Mr. Brady’s testimony in relevant part:
Q: So no matter, no matter how [S.K.] gets to the juvenile prison, he's going to get the same services that he would have if he goes through the juvenile system or the adult system is that [true]?
A: That’s correct.


.Q: And so if the Court should see fit not to transfer [S.K.] to the, the adult court, and he keeps him back in the juvenile system, in all likelihood he’ll wind up in the juvenile prison; is that true?
A: That’s correct.
Q: Okay. And on the other hand, if he puts him in adult court, where he's tried and convicted and has a felony conviction, there’s a possibility he could wind up in the same place?
A: Yes.
Q: Okay. The difference being he would have a felony conviction?
A: That's correct.